N0. 30636

IN THE SUPREME COURT OF THE STATE OF HAWA

MICHAEL C. TlERNEY, PetitiOner,

 

ties =z gsa z- snvalaz

VS.

LOREN J. THOMAS, Deputy Prosecuting Attorney,
City and County of Honolulu, Respondent.

ORlGINAL PROCEEDlNG
(Cr. NO. 08-l-O869)

ORDER

(By: Moon, C.J., Nakayama, Acoba,

Duffy, and Recktenwald, JJ.)

Upon consideration of petitioner Michael C. Tierney's
petition for a writ of mandamus, it appears that petitioner fails
to demonstrate a clear and indisputable right to relief. §§§
Kema v. Gaddis, 91 HawaiH_200, 204, 982 P.2d 334, 338 (l999) (A
writ of mandamus is an extraordinary remedy that will not issue

unless the petitioner demonstrates a clear and indisputable right

pto relief and a lack of alternative means to redress adequately

the alleged wrong or obtain the requested action.). Therefore,

IT IS HEREBY ORDERED that the petition for a writ of
mandamus is denied.

DATED: Hon@lulu, Hawai‘i,

August 2, 20lO.

¢W¢u4»tL1“T\a+LM4jLLhW@“
%3M\€.&wMM1%“
ma ¢-. A¢,¢,....,//

;§..f*` U